Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 2, 9, and 16 are canceled. Claims 21-23 are new. Claims 1, 3-8, 10-15, 17-23, after amendment, are presently pending and have been considered below.

Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-15, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein dimensions of the plurality of first feature matrixes and the second feature matrix are WxHx C, W denotes a width, H denotes a height, and C denotes a number of channels, each of the plurality of first feature matrixes and the second feature matrix is regarded as WxH C-dimensional feature vectors, WxH C-dimensional feature vectors of the second feature matrix are respectively summed to obtain WxH sum values, and the WxH C-dimensional feature vectors of the second feature matrix are sorted from large to small according to the WxH sum values”.
Examiner fails to find adequate support from original specification which describes or indicates feature matrices or vectors representing width, height, and number of channels. Similar limitations are also recited in claims 8 and 15.  They are rejected with the same reason.  All dependent claims, depending from their base claims, are rejected the same.  The limitations amended above are therefore not weighted in merit rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 16119207



Claims 1, 8, 15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0052413 A1, Kunii et al. (hereinafter Kunii) in view of US 2017/0004362 A1, Arunkumar et al. (hereinafter Arunkumar) and further in view of US 2021/0334587 A1, Wang (hereinafter Wang).


As to claim 1, Kunii discloses an image generation method applicable in a computing device, the method comprising: 
creating an image database with a plurality of original images (Figs 3-4; pars 0041, 0043, 0049, generating image database); 
obtaining a plurality of first outline images of an object by detecting an outline of the object in each of the original images (pars 0083, 0085, 0094-0096, obtaining edge images with respect to the object in original images); 
obtaining a plurality of first feature matrixes by calculating a feature matrix of each of the first outline images (Figs 3, 5, 13, calculate feature extraction matrix; pars 0008, 0041, 0043); 
calculating a second feature matrix of a second outline image input by a user (Figs 1, 6, 22, image input unit taking image input from users and extract feature vector of input window; pars 0035-0038, 0041); 
selecting a target feature matrix from the plurality of first feature matrixes (Figs 5-6, 10, divide and select image to extract feature vector; pars 0036, 0041, 0045, 0070, 0077), calculating differences between the feature vectors (pars 0077, 0081); 
determining a minimum difference from the differences as a target difference; and determining the target feature matrix corresponding to the target difference from the plurality of first feature matrixes (pars 0110, minimum Euclidean distance); and determining positions of the top K feature vectors and acquiring the vectors in the feature matrix (pars 0063, 0066, 0071, 0085-0086, extracting vectors from matrix)  but does not expressly disclose sorting feature vectors of the second feature matrix from large to small; acquiring top K feature vectors of the sorted second feature matrix; determining positions and acquiring feature vectors on part of the sorted features; and
matching and displaying a target image corresponding to the target feature matrix from the image database (Fig 22; pars 0003-0004, 0035-0036, 0070; Figs 4, 11; pars 0043, 0081, 0089).
Kunii does not expressly teach teaches sorting feature vectors of the second feature matrix from large to small; acquiring top K feature vectors of the sorted second feature matrix; and determining positions and acquiring feature vectors on part of the sorted features and wherein dimensions of the plurality of first feature matrixes and the second feature matrix are WxHxC, W denotes a width, H denotes a height, and C denotes a number of channels, each of the plurality of first feature matrixes and the second feature matrix is regarded as WxH C-dimensional feature vectors, WxH C-dimensional feature vectors of the second feature matrix are respectively summed to obtain WxH sum values, and the WxH C-dimensional feature vectors of the second feature matrix are sorted from large to small according to the WxH sum values.
Arunkumar, in the same or similar field of endeavor, further teaches sorting feature vectors of the second feature matrix from large to small (pars 0073-0074, 0083, sorting the feature vectors from largest to smallest); acquiring top K feature vectors of the sorted second feature matrix (pars 0073, a subset of feature vectors is kept based on a threshold score value (e.g. K feature vectors above threshold score value)); 
determining positions of the top K feature vectors in the second feature matrix (Figs 8A-8C; pars 0066, 0074, 0083, 0085, identifying locations or column of the sorted feature vectors/column in feature matrix); 
acquiring top K feature vectors corresponding to positions in each of the plurality of first feature matrixes (Figs 8A-8C; pars 0066, 0074, 0083, 0085);  
calculating differences between the top K feature vectors of each of the first feature matrixes and the top K feature vectors of the second feature matrix (pars 0046-0049, 0051-0053); determining a minimum difference from the differences as a target difference (pars 0092, 0096); and determining the target feature matrix corresponding to the target difference from the plurality of first feature matrixes (pars 0092, 0096).  
Wang, in the same or similar field of endeavor, further teaches dimensions of the plurality of first feature matrixes and the second feature matrix are WxHxC, W denotes a width, H denotes a height, and C denotes a number of channels, each of the plurality of first feature matrixes and the second feature matrix is regarded as WxH C-dimensional feature vectors, WxH C-dimensional feature vectors of the second feature matrix are respectively summed to obtain WxH sum values (pars 0053), and 
the WxH C-dimensional feature vectors of the second feature matrix are sorted from large to small according to the WxH sum values (par 0053).
Therefore, consider Kunii, Arunkumar, and Wang’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Arunkumar’s teachings in identifying different feature classes using distances among feature vectors and Wang’s teachings of feature map and channel number forming feature matrix to facilitate and implement feature extraction and classification.

 2. (Canceled)

As to claim 8, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.


As to claim 15, it recites a non-transitory storage medium storing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 21, Kunii as modified discloses the image generation method of claim 1, wherein the dimensions of the plurality of first feature matrixes and the second feature matrix are 8 x 8 x 512 (Wang: par 0054, various of matrix dimension configurations up to 14x14x512), the plurality of first feature matrixes and the second feature matrix are regarded as 64 512-dimensional feature vectors, (Wang: pars 0009, 0048-0050, 0054, K-dimension feature vectors with up to 2048 or 4096 dimensional vectors according to matrix dimension),  64 512-dimensional feature vectors of the second feature matrix are respectively summed to obtain 64 sum values, and the 64 512-dimensional feature vectors of the second feature matrix are sorted from large to small according to the 64 sum values (Wang: pars 0040, 0053).  Note, Wang teaches a variety of different matrix and corresponding vector dimensional configurations. Particular matrix and/or vector dimension recited in claim 21 merely a choice of design. 

Claims 22 and 23 recite similar limitations as claim 21 and are rejected with the same reason as set forth in claim 21.


Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunii in view of Arunkumar and further in view of Wang and US 2017/0262479 A1, Chester et al. (hereinafter Chester) and “Holistically-Nested Edge Detection”, Xie et al., ICCV 2015 (hereinafter Xie).


As to claim 3, Kunii as modified discloses the image generation method of claim 1, but does not expressly disclose obtaining a plurality of probability distribution maps by detecting pixel points in each of the original images using a holistically-nested edge detection (HED) algorithm; determining target probabilities that are greater than or equal to a specified probability threshold in each of the probability distribution maps; acquiring target pixel points corresponding to the target probabilities in each of the original images; and extracting the outline of the object in each of the original images according to the target pixel points but does not expressly disclose the probability distribution maps being obtained using a HED algorithm. 
Chester, in the same or similar field of endeavor, further teaches obtaining a plurality of probability distribution maps by detecting pixel points in each of the original images (Figs 3-5; pars 0006, 0008-0010, 0026, generating a probability distribution of the plurality of predetermined concepts related to features in the image); determining target probabilities that are greater than or equal to a specified probability threshold in each of the probability distribution maps (pars 0008, claim 16, target probabilities being ones greater than a predetermined threshold); acquiring target pixel points corresponding to the target probabilities in each of the original images (Fig 3; pars 0006, 0009-0010, 0026, 0039); and extracting the outline of the object in each of the original images according to the target pixel points (Fig 5; pars 0006, 0008, 0045, 0048, 0054, extract feature/feature descriptors/object from original image).
Chester does not expressly disclose the probability distribution maps being obtained using a HED algorithm.
Xie, in the same or similar field of endeavor, further teaches a HED algorithm may be applied to deep learning model for learning rich hierarchical representations and ground truth distribution (abstract; secs 2.2, 4.1). 

Therefore, consider Kunii as modified, Chester, and Xie’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Chester’s teachings on generating probability distribution of feature/object in original image and Xie’s teachings on HED for edge detection in Kunii’s method to improve performance of feature classification particularly for outline images or edges of images.   

As to claim 4, Kunii as modified discloses the image generation method of claim 3, wherein the method of acquiring the specified probability threshold by one or more of the following combinations: 
acquiring a probability threshold entered in a probability threshold input box on a human-computer interaction interface displayed on the computing device (Chester: Figs 6A-6E; par 0008-0009, probability threshold from user input (drawing) via a user interface); or acquiring an image type entered in an image type input box on the human-computer interaction interface, and acquiring a probability threshold corresponding to the entered image type.  

As to claim 5, Kunii as modified discloses the image generation method of claim 3, wherein the method of acquiring the specified probability threshold by one or more of the following combinations: acquiring the image type entered in the image type input box on the human- computer interaction interface (Chester: Figs 6A-6E; par 0008-0009, probability threshold from user input (drawing) via a user interface); acquiring and displaying a probability threshold range corresponding to the entered image type (Chester: Figs 6A-6E; pars 0008-0009); and acquiring a probability threshold entered in a probability threshold input box on the human-computer interaction interface, according to the probability threshold range.  

9. (Canceled)

As to claims 10-12, they are rejected with the same reason as set forth in claims 3-5, respectively.

As to claims 17-19, they are rejected with the same reason as set forth in claims 3-5, respectively.

Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunii in view of Arunkumar and further in view of Wang and  US 2018/0130203 A1, Abedini et al. (hereinafter Abedini) 
As to claim 6, Kunii as modified discloses the image generation method of claim 1, and the method of obtaining the plurality of first feature matrixes by calculating a feature matrix of each of the first outline images but does not expressly teach down-sampling each of the first outline images to a preset size; inputting each of the down-sampled first outline images into a trained VGG19 model; and acquiring an output of a second convolutional layer of a fifth convolutional module of the trained VGG19 model to obtain the plurality of first feature matrixes.  
Abedini, in the same or similar field of endeavor, further teaches down-sampling each of the first outline images to a preset size (pars 0051, 0056, the pooling layer downsamples its input to produce an output with desirable spatial dimensions); inputting each of the down-sampled first outline images into a trained VGG19 model (Fig 3; pars 0046, 0055, 0057, 0064); and acquiring an output of a second convolutional layer of a fifth convolutional module of the trained VGG19 model to obtain the plurality of first feature matrixes (pars 0055, 0064).  Note although Abedini teaches utilizing a VGG16 rather a VGG19, it merely represents a design choice (also see US 2019/0272375, Chen, a pertinent art listed but not cited in which both VGG16 and VGG19 are provided as well-known examples for convolutional artificial neural networks). 
Therefore, consider Kunii and Abedini’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Abedini’s teachings on convolutional VGG in Kunii’s feature map training to improve accuracy for identifying boundaries (e.g. edges) in original images.

As to claim 7, Kunii as modified discloses the image generation method of claim 1, before obtaining the plurality of first outline images of the object in each of the original images, the image generation method further comprising: normalizing a format of each of the original images to a preset format (Kunii: pars 0069, 0114; Abedini: par 0062); and normalizing a size of each of the original images to a preset target size (Kunii: pars 0069, 0114; Abedini: par 0062).  

As to claims 13-14, they are rejected with the same reason as set forth in claims 6-7, respectively.

16. (Canceled)

As to claim 20, it is rejected with the same reason as set forth in claim 6.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661